a proceeding to invalidate a petition nominating Andrew Macdonald as an independent candidate in the general election to be held on November 4, 1986, for the public office of New York State Senator from the 35th Senatorial District, the candidate Macdonald appeals from an order of the Supreme Court, Westchester County (Donovan, J.), dated September 8, 1986, which directed the Board of Elections, Westchester County, to accept and consider certain specific objections filed by the petitioners.
Order reversed, without costs or disbursements, and matter remitted to the Supreme Court, Westchester County, for further proceedings subsequent to the determination by the Board of Elections, Westchester County, as to the validity of the nominating petition.
The issue raised herein is not justiciable in light of the fact that the Board of Elections has not yet ruled on the validity of the nominating petition. Mollen, P. J., Lazer, Bracken and Kooper, JJ., concur.